DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Response to Amendment
This action is responsive to the amendment and RCE dated 7/28/2021.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  The previous 112(f) interpretations remain and are not included below.  Claims 1-22 and 24-25 remain pending.  This action is Non-Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al. (U.S. 2010/0269916).

Regarding claim 2, Hur further discloses wherein the housing comprises a side wall (54, interpreted to be a side wall as it forms a wall on the top side of the lower housing, alternatively the vertically extending wall portions of 54 and/or 56) portion which is displaceable in order to open and close the aperture (by lifting of the entire housing off the surface it is resting on to access the bottom opening, see para. 58).
Regarding claim 3, Hur further discloses wherein the displaceable side wall portion comprises support means for a compressed absorbent body (the side walls described above, further, as the claim currently stands, the recitation of “for a compressed absorbent body” is interpreted to be intended use and the side wall is at least capable of supporting a compressed absorbent body either laterally or vertically).
Regarding claim 4, Hur further discloses wherein the support means is configured to engage the periphery of the compressed absorbent body (as the claim currently stands, the recitation of “configured to engage the periphery of a compressed absorbent body is interpreted to be intended use, 
Regarding claim 7, Hur further discloses wherein the undersurface of the housing is open (as shown in fig. 3 at 55a).
Regarding claim 8, Hur further discloses wherein the undersurface of the housing is open (at 55a in fig. 3) and wherein the displaceable side wall portion is complementarily-shaped with the open portion of the undersurface of the housing (see fig. 3, where the term “complementarily-shaped” is broad and subjective and the side wall is interpreted to be “complementarily-shaped” as the components are assembled together to form the valve).
Regarding claim 9, Hur further discloses comprising biasing means (63) for biasing the valve closure member away from the fluid flow channel.
Regarding claim 10, Hur further discloses wherein the biasing means comprises a spring (63).
Regarding claim 11, Hur further discloses wherein the valve closure member comprises a plunger (57).	
Regarding claim 12, Hur further discloses wherein the plunger is slidably disposed in a bore in the housing (as shown in figs. 3-6).
Regarding claim 13, Hur further discloses further comprising a plate member (58) secured to the valve closure member.
Regarding claim 14, Hur further discloses wherein the valve housing comprises upper and lower housing portions (56, 54).
Regarding claim 15, Hur further discloses wherein the upper housing portion (54) is secured to the lower housing portion (56).
Regarding claim 16, Hur further discloses wherein the valve inlet, the valve outlet and the fluid flow channel are located in the upper housing portion (see fig. 3).

Regarding claim 18, Hur further discloses wherein the valve housing comprises a single housing portion (either 54 or 56 is a single housing portion).

Claim(s) 1-4, 11-12, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyundai QSIS Co. Ltd. (KR20090080398, document and machine translation included herewith and referred to below, hereinafter “Hyundai”).
Hyundai discloses a shut-off valve comprising a valve housing (32) having a valve inlet (38) a valve outlet (40), a fluid flow channel (as shown in fig. 4) extending between the valve inlet and the valve outlet, a valve closure member (46) displaceable into the fluid flow channel to prevent fluid flow through the flow channel (fig. 5) and a volume within the housing for receiving a compressed absorbent body (the compressed body is not seen to be positively recited or required in the claim; however, see 36) which expands when in contact with liquid and which is configured to displace the valve closure member into the fluid flow channel when expanded (fig. 5), the housing comprising a reversibly closable aperture (the opening that is closed by door 42, see pg. 4, ll. 6-8 of the page) which allows access to the volume for replacing the absorbent body without dismantling the housing (by opening or closing the door, see pg. 4, ll. 6-8 of the page).
Regarding claim 2, Hyundai further discloses wherein the housing comprises a side wall (door 42) portion which is displaceable in order to open and close the aperture (by opening or closing the door, see pg. 4, ll. 6-8 of the page).
Regarding claim 3, Hyundai further discloses wherein the displaceable side wall portion comprises support means for a compressed absorbent body (the inner wall of the door, which is at least 
Regarding claim 4, Hyundai further discloses wherein the support means is configured to engage the periphery of the compressed absorbent body (the inner wall of the door, which is at least capable of supporting a compressed body laterally, further, see fig. 5 and the absorbent body when it is swelled and the door keeping the compressed member within the housing).
Regarding claim 11, Hyundai further discloses wherein the valve closure member comprises a plunger (the upper portion of 46).
Regarding claim 12, Hyundai further discloses wherein the plunger is slidably disposed in a bore in the housing (see figs. 4 and 5).
Regarding claim 14, Hyundai further discloses wherein the valve housing comprises upper and lower housing portions (the upper half of the housing and the lower half of the housing).
Regarding claim 18, Hyundai further discloses wherein the valve housing comprises a single housing portion (32).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur.
Regarding claim 5, Hur discloses the claimed invention but does not appear to disclose the support means being annular.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Hur (and thus the wall and support means) .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyundai.
Hyundai discloses the claimed invention and further discloses that the door (side wall portion) is fastened in a conventional manner to the housing (see pg. 4, ll. 6-8 of the page).
Hyundai is silent as to the specific means of fastening such that the side wall is pivotally mounting.
However, official notice is taken that hingedly connecting two components together, such as a housing and a door, is notoriously old and well known in the art and it would have been obvious to one having ordinary skill in the art to modify Hur such that the door (side wall) is hingedly connected to the housing such that the side wall portion is pivotally mounted to the housing so that the door can be easily opened and closed yet remain attached together so that the cover is not lost.

Claims 19-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur or Hyundai in view of Deurloo (U.S. 8,851,195).
Hur/Hyundai discloses the claimed invention but does not appear to disclose means for displacing the valve closure member out of the fluid flow channel.
Deurloo teaches it was known in the art to have a means for displacing a valve closure member back to its original position (reset mechanism 114, including components such as 116, 118, 120 and 522 that is operatively connected to the valve 516).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hur/Hyundai by including a reset mechanism that 
Regarding claim 20, Hur/Hyundai as modified further discloses wherein the means for displacing the valve closure member out of the fluid flow channel comprises a member (taught above by Deurloo, element 118) extending through the valve housing and displaceable with respect to the valve housing.
Regarding claim 21, Hur/Hyundai as modified further discloses wherein the means for displacing the valve closure member is displaceable manually (taught above by Deurloo, see col. 4, ll. 11-15).
Regarding claim 22, Hur/Hyundai as modified further discloses wherein the member extending through the valve housing is displaced outwardly on displacement of the valve closure member into the fluid flow channel (as taught above body Deurloo, best shown in figs. 6 and 6A).
Regarding claim 24, Hur/Hyundai as modified further discloses wherein an inner portion of the member extending through the valve housing is engageable with the valve closure member or with a member which moves with the valve closure member (taught above by Deurloo, see figs. 5-5A and 6-6A, engaging 522 which is operatively connected to valve 516).
Regarding claim 25, Hur/Hyundai as modified further discloses further comprising a plate member (taught above by Deurloo, see element 522) secured to the valve closure member (516, see figs. 5-5A and 6-6A), with which the inner portion of the member extending through the valve housing is engageable.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
Beginning on page 7, the applicant argues that Hur describes in paragraph 58 that the compressed body of Hur can only be accessible by dismantling the lower casing unit from the bottom plate.  However, the applicant’s claim currently states that the absorbent body is accessed without dismantling of the housing.  This states that the housing itself is not dismantled.  As described in paragraph 58 of Hur, the housing is not dismantled or taken apart in order to access the absorbent body.  The housing is merely lifted off the surface on which it rests in order to access the opening.  The housing remains entirely intact and is not dismantled or taken apart in any manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753